                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

LISA BREWER,                             )
                                         )
      Plaintiff,                         )             Case No. 1:19-cv-04317
v.                                       )
                                         )             Judge Steven C. Seeger
PC CONNECTION, INC., d/b/a CONNECTION, a )
CORPORATION, GARRY HICKERSON, JEFF       )
HIROMURA, ED TUCKER, CRAIG LANCE AND )
RICK GILIGAN,                            )
                                         )
      Defendants.                        )

                                  NOTICE OF MOTION

       PLEASE TAKE NOTICE that on Thursday, April 2, 2020, at 9:00 a.m., the parties

will appear before the Honorable Judge Steven C. Seeger, via telephonic conference, Call-In-

Number (888) 684-8852, Access Code 9369830, and then and there present the parties’ JOINT

MOTION TO EXTEND CLOSE OF FACT DISCOVERY.

Date: March 27, 2020                             Respectfully submitted,
                                                 PC CONNECTION, INC., d/b/a
                                                 CONNECTION, a Corporation, GARY
                                                 HICKERSON, JEFF HIROMURA, ED
                                                 TUCKER, CRAIG LANCE, and RICK
                                                 GILLIGAN

                                                 By: /s/ Gregory H. Andrews
Gregory H. Andrews
Brenna R. McLean
Jackson Lewis P.C.
150 North Michigan Avenue, Suite 2500
Chicago, Illinois 60601
Phone: (312) 787-4949
Fax: (312) 787-4995
Gregory.Andrews@jacksonlewis.com
Brenna.McLean@jacksonlewis.com
                                CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that on March 27, 2020, he caused a true and

correct copy of the foregoing NOTICE OF MOTION to be filed with the Court by electronic

filing protocols, and that same will therefore be electronically served upon all attorneys of record

registered with the Court’s ECF/CM system.



                                                     /s/ Gregory H. Andrews




                                                 2
